DETAILED ACTION
	This action is responsive to applicant’s communication filed 12/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-28 are rejected under 35 U.S.C. 103.

Response to Arguments
	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2020/0104401 A1) in view of Shankar (US 2015/0112998 A1) and further in view of Cohen (US 2010/0318583 A1) and Potter (US 2014/0074888 A1).

Regarding Claim 1, Burnett teaches a method for visualizing data using a computer that includes one or more processors, where each step of the method is performed by the one or more processors, comprising: (“the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to 
generating a graphical user interface (GUI) that includes a graph panel and a display panel, (“FIG. 20D illustrates the node 2028 displayed in the design palette display 2004 and also illustrates the first user interface display screen 2002 includes a second user interface display screen 2030 that is rendered in a state so as to display the metrics of a selected node within the design palette display 2004, i.e., the node 2028” Paragraph 0438. See Figures 20D-20F: a graphical user interface is generated that includes a graph panel 2002 (including design palette display 2004 and graph designer 2006) and a display panel 2030.)
wherein the graph panel is arranged to receive graph information that includes one or more graph related inputs or interactions; generating a graph model based on the graph information (“FIG. 20C illustrates a rendering of the first user interface display screen 2000 wherein the design palette display 2004 has been rendered in a state following receipt of user input that may include the "drag and drop" of a node and/or metric thereon. The node 2028 is illustrated on the design palette 2004 and associated with a metric, i.e., "Revenue by Hour."” Paragraph 0437. See Figure 20C: a node 2028 is displayed on the graph panel in response to a drag and drop user input. More complex graph models with multiple nodes and edges are generated in the examples shown in Figures 20E-H.)
and a data source, (“The input field 2020 corresponding to the Data Source of the metric represents the data source that the search query should be executed 
wherein the graph model is comprised of nodes that represent objects (“As used herein, the term "node" refers to an observable or measurable value or item of interest. In some embodiments, the observable or measurable value or item of interest may be associated closely with some economic activity (e.g., revenue, dollars per visit, etc.). A node may be associated with a set of metrics including at least a nodal name, a data source, a first search query.” Paragraph 0407. “Subsequent to the rendering of the display panel, logic of the PMA system 1802 detects placement of a first node within the display panel” Paragraph 0467.)
and edges that represent relationships between two or more objects; (“A node may be connected to one or more other nodes via "relationships," also referred to herein as edges. The term "relationship" represents a causal dependency of a first node on a second node.” Paragraph 0408. “Further, the logic of the PMA system 1802 detects edge input defining a first dependency relationship between the first node and the second node” Paragraph 0467. See Figures 20E-20H which show user-generated graph models containing nodes and edges.)
determining… an executable query, wherein the determination is based on one or more of pattern matching, templates, grammar, or graph analysis; (Paragraph 0406 and Figure 19A: modeling and analysis is performed on a graph model based on the data sources associated with each node of the graph model.  Also see Paragraph 0440, which describes the use of the dependency graph analyzer logic 1808 to execute a search query associated with the user-generated graphs shown in Figures 20E-20H. the dependency graph analyzer logic 1808 performs operations that cause the search query of a selected node to be executed in accordance with the corresponding data source. The result of the execution of the search query are then provided to the GUI generation logic 1810” Paragraph 0440.)
executing the generated executable query to provide one or more results from the data source that are employed to provide a data model and a visualization model that are displayed in the display panel; (“When a dependency graph is generated that consists of a plurality of connected nodes, as is seen in FIGS. 20E-20H, a user may preview data resulting from the execution of a search query for any node… The result of the execution of the search query are then provided to the GUI generation logic 1810 that causes the rendering of the graphical representation 2032 on the second user interface display screen 2030.” Paragraph 0440. The data the user is previewing corresponds to a data model, while the graphical representation 2032 corresponds to a visualization model. A search query is executed based on the selected node and the relationships and data sources represented by the graph model generated by the user in the panel 2004.)
a data model… that is displayed in the display panel (“FIG. 13 illustrates an example graphical user interface 1300 that displays a set of components and associated statistics 1301. The reporting application allows the user to select a visualization of the statistics in a graph” Paragraph 0310. The table is a display of a data model corresponding to a data source and parameters entered by the user. Also see Figure 17D, which shows tables that render a data model used for rendering a visualization model. While these are different embodiments in Burnett, it would have 
generating a menu panel… wherein each selection of each eligible graph element displayed in the menu panel is employed to modify the graph model… (“The design palette display 2004 may receive user input such as a metric, behavior, transformation or aggregation that is "dragged and dropped" from the feature selection panel 2006. The embodiment of FIG. 20A illustrates that the feature selection panel 2006 may be, in one embodiment, comprised of a plurality of panels, including the metric selection panel 2008” Paragraph 0432. See Figures 20A-E which show a menu panel 2008 which contains graph element nodes that can be dragged into the design panel 2004 (Fig. 20C). In addition to the metric nodes that are used to generate the dependency graph, the user can further modify the graph with the “Behavior” and “Aggregation” elements displayed in the menu panel 2006 and discussed in Paragraphs 0447 and 0451 and Figures 20E and 20G.)
employing the modified graph model to provide a modified data model and execute another query that provides one or more results of the other query that are automatically employed to provide a modified visualization model that automatically replaces the visualization model in the display panel (“Based on user input and/or additional data received from either the first data source and/or the second data source, the logic of the PMA system may automatically perform operations to cause the rendering of the first display panel and/or the second display panel in an altered or 
While Burnett teaches a menu panel (See Figure 20A menu 2006), Burnett does not explicitly teach generating a menu panel that is populated with one or more selected and eligible graph elements based on the graph model and the data source.
However, Shankar, which is directed to a user interface for generating graph models for querying of multiple data stores, teaches generating a menu panel that is populated with one or more selected and eligible graph elements based on the graph model and the data source (“The user interface 600 may also allow a user to add various tables as nodes by selecting them from a drop-down menu such the drop-down menu 620 and/or some other interface that shows tables available for selection, such as from the one or more selected data sources” Paragraphs 0094-0098. See Figure 6A: based on a selected data source, eligible nodes are populated in a menu 620. Also see Figure 6B, which shows another embodiment in which the eligible nodes are presented as icons that can be dragged and dropped into the graph panel. A user is also able to configure the edges 630 used in the graph model in the menu based on the data source and the connected nodes in the model, as discussed in Paragraphs 0095-96.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the menu for generating a graph model used for executing a query and providing a visualization taught by Burnett by populating the menu panel with graph elements based on the graph model and data source as taught by Shankar. Since both references teach user interfaces for generating graph models used for executing queries, the combination would yield predictable results. Such an implementation would improve the user interface for an unskilled user by populating the menu with nodes corresponding to a selected data source and providing interactive customization of the graph model. As taught by Shankar (Paragraph 0008), use of these techniques “enable efficient and rapid access to multiple different data sources simultaneously, and by an unskilled user. For example, the unskilled user may provide simple and intuitive search terms to the system, and the system may thereby automatically query multiple related data sources of different types and present results to the user.”
While Burnett teaches determining an executable query (Paragraph 0440) and previewing the query (Paragraph 0443), Burnett in view of Shankar does not teach determining whether the graph model and the graph information include information that is required and sufficient to generate an executable query.
However, Cohen, which teaches a data visualization system comprising a graph with nodes representing query objects (Paragraph 0024), teaches determining whether the graph model and the graph information include information that is required and sufficient to generate an executable query (“subroutine 1000 determines whether the obtained query specification is complete or partial. As discussed above, a complete query specification represents a database query that is fully defined and may be executed without additional data… By contrast, a partial query specification requires 
wherein the determination is based on one or more of pattern matching, templates, grammar, or graph analysis; (“If in decision block 1110, subroutine 1100 determines that the subject query instance is a parametric query instance, then beginning in loop block 1115, subroutine 1100 processes each of the subject query instance's input parameters. In block 1120, subroutine 1100 determines whether the current input parameter is linked to a specification query instance, which will provide an input value according to one of its output fields. In some embodiments, this determination may involve prompting the user to provide a linkage or to provide a literal input value” Paragraphs 0070-71. See Figure 11: The nodes in the example graphs shown in Figures 4-8 are analyzed to determine if they have resulted in data or have complete query specifications. If not, the required information is obtained. Also see Paragraphs 0026-27, which describe use of query specifications, which either completely define a query or partially define the query and require some input 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the menu for generating a graph model used for executing a query and providing a visualization taught by Burnett in view of Shankar by determining whether the model contains the information required to execute the database query as taught by Cohen. Since Burnett teaches using graph analysis to determine an executable query and teaches previewing the query, it would have been obvious to include a validation of the necessary information in order to generate the preview, similar to Cohen. Such an implementation would improve the user experience by preventing errors due to an incomplete graph model. Furthermore, as suggested by Cohen (Paragraphs 0094-96), a user would be able to quickly generate and navigate different visualizations using the reusable graph model depending on the application.
Burnett in view of Shankar and Cohen do not teach modifying the graph model based on a consistent state of the graph information representing a single node as the graph model for one or more terminated relationships, and wherein the graph model is non-modified based on a non- consistent state of the graph information representing one or more unterminated relationships.
However, Potter, which is directed to a search system using visual queries, teaches modifying the graph model based on a consistent state of the graph information representing a single node as the graph model for one or more terminated relationships, and wherein the graph model is non-modified based on a non- consistent state of the graph information representing one or more unterminated relationships (“transformation data analysis system 100 may determine whether all graph nodes are connected to at least one other graph node by a graph edge and that each graph edge is connected to two graph nodes. The validity check may include any other determinations to ensure that the user constructed graph represents a valid query according to the rules of the data analysis system 100. In response to determining that one or more rules are not met by a user constructed visual query, one or more error message may be presented to the user.” Paragraph 0107. A query is built or modified if there is a valid connection between two nodes by an edge. If the graph is not valid because there is an unterminated edge, the visual query is not transformed into a query template. This reads on the description of this claim limitation in the specification (Page 38 Lines 14-21). Given the teachings of Burnett (Paragraph 459) of automatically updating the visualization if the user modifies the visual query, it would have been obvious for the validation step of Potter to be performed and for the visualization to not be updated if the visual query were determined to be invalid.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the rendering and updating of a visualization based on a graphical query generated by a user taught by Burnett in view of Shankar and Cohen by generating the visualization after the nodes and edges of the visual query are validated as taught by Potter. Since Potter is also directed to generating a query based on a directed graph generated by a user, the combination would yield predictable results. Such an implementation would improve the user experience by aiding the user 

Claim 22 is directed to a network computer for visualizing data. Claim 22 recites substantially the same limitations as Claim 1 and is therefore rejected using the same reasoning described above.
Furthermore, regarding Claim 22, Burnett further teaches a network computer for visualizing data, comprising: a transceiver that communicates over the network; (“In some embodiments, one or more client devices 102 are coupled to one or more host devices 106 and a data intake and query system 108 via one or more networks 104. Networks 104 broadly represent one or more LANs, WANs, cellular networks (e.g., LTE, HSPA, 3G, and other cellular technologies), and/or networks using any of wired, wireless, terrestrial microwave, or satellite links, and may include the public Internet” Paragraph 0102. See Figure 1 network 104 and Figure 3 network 304.)
a memory that stores at least instructions; and one or more processors that execute instructions that perform actions  (“the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories” Paragraph 0101. See Figure 1.)

Regarding Claim 8, Burnett teaches a processor readable non-transitory storage media that includes instructions for visualizing data, wherein execution of the instructions by one or more processors, performs actions, comprising: (“the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories” Paragraph 0101. See Figure 1.)
generating a graphical user interface (GUI) that includes a graph panel and a display panel, (“FIG. 20D illustrates the node 2028 displayed in the design palette display 2004 and also illustrates the first user interface display screen 2002 includes a second user interface display screen 2030 that is rendered in a state so as to display the metrics of a selected node within the design palette display 2004, i.e., the node 2028” Paragraph 0438. See Figures 20D-20F: a graphical user interface is generated that includes a graph panel 2002 (including design palette display 2004 and graph designer 2006) and a visualization panel 2030.)
wherein the graph panel is arranged to receive graph information that includes one or more graph related inputs or interactions; generating a graph model based on the graph information (“FIG. 20C illustrates a rendering of the first user interface display screen 2000 wherein the design palette display 2004 has been rendered in a state following receipt of user input that may include the "drag and drop" of a node and/or metric thereon. The node 2028 is illustrated on the design palette 2004 and associated with a metric, i.e., "Revenue by Hour."” Paragraph 0437. See Figure 20C: a node 2028 is displayed on the graph panel in response to a drag and drop user input. More complex graph models with multiple nodes and edges are generated in the examples shown in Figures 20E-H.)
and a data source, (“The input field 2020 corresponding to the Data Source of the metric represents the data source that the search query should be executed against” Paragraph 0434. See Figure 20B: the user can specify the data source represented by a node. Also see Paragraphs 0439-0440.)
wherein the graph model is comprised of nodes that represent objects (“As used herein, the term "node" refers to an observable or measurable value or item of interest. In some embodiments, the observable or measurable value or item of interest may be associated closely with some economic activity (e.g., revenue, dollars per visit, etc.). A node may be associated with a set of metrics including at least a nodal name, a data source, a first search query.” Paragraph 0407. “Subsequent to the rendering of the display panel, logic of the PMA system 1802 detects placement of a first node within the display panel” Paragraph 0467.)
and edges that represent relationships between two or more objects; (“A node may be connected to one or more other nodes via "relationships," also referred to herein as edges. The term "relationship" represents a causal dependency of a first node on a second node.” Paragraph 0408. “Further, the logic of the PMA system 1802 detects edge input defining a first dependency relationship between the first node and the second node” Paragraph 0467. See Figures 20E-20H which show user-generated graph models containing nodes and edges.)
determining… an executable query, wherein the determination is based on one or more of pattern matching, templates, grammar, or graph analysis; (Paragraph 0406 and Figure 19A: modeling and analysis is performed on a graph model based on the data sources associated with each node of the graph model.  Also see Paragraph 0440, the dependency graph analyzer logic 1808 performs operations that cause the search query of a selected node to be executed in accordance with the corresponding data source. The result of the execution of the search query are then provided to the GUI generation logic 1810” Paragraph 0440.)
displaying, in the graph panel, one or more elements that correspond to one or more objects in the graph model or one or more relationships in the graph model; (“the design palette display 2004 has been rendered in a state following receipt of user input that may include the "drag and drop" of a node and/or metric thereon… the logic of the PMA system 1802 automatically generates a node associated with the metric and causes rendering of the design palette 2004 that illustrates the node” Paragraph 0437. See Figure 20C: Object 2028 is displayed in the graph panel 2004. Also see Figure 20E, which shows relationships 2038 and 2040 of the graph model that are rendered on the graph panel.)
executing the generated executable query on the data source to provide a data model and a visualization model based on one or more results of the executable query, wherein [the data model] and the visualization model are displayed in the display panel; (“When a dependency graph is generated that consists of a plurality of connected nodes, as is seen in FIGS. 20E-20H, a user may preview data resulting from the execution of a search query for any node… The result of the execution of the search query are then provided to the GUI generation logic 1810 that causes the rendering of the graphical representation 2032 on the second user interface display screen 2030.” 
wherein the data model… displayed in the display panel (“FIG. 13 illustrates an example graphical user interface 1300 that displays a set of components and associated statistics 1301. The reporting application allows the user to select a visualization of the statistics in a graph” Paragraph 0310. The table is a display of a data model corresponding to a data source and parameters entered by the user. Also see Figure 17D, which shows tables that render a data model used for rendering a visualization model below. While these are different embodiments in Burnett, it would have been obvious for a person of ordinary skill in the art at the time of the applicant's invention to modify the display panels shown in Figures 20D-20G to include a rendering of a data model resulting from the executed query associated with the graph model, similar to the tables shown in Figures 13 and 17D.)
generating a menu panel… wherein each selection of each eligible graph element displayed in the menu panel is employed to modify the graph model; (“The design palette display 2004 may receive user input such as a metric, behavior, transformation or aggregation that is "dragged and dropped" from the feature selection panel 2006. The embodiment of FIG. 20A illustrates that the feature selection panel 2006 may be, in one embodiment, comprised of a plurality of panels, including the metric selection panel 2008” Paragraph 0432. See Figures 20A-E which show a menu panel 2008 which contains graph element nodes that can be dragged into the design 
and in response to a modification to the graph information, (“For example, user input may be received corresponding to the "dragging-and-dropping" of a behavior to a specific node. Such an embodiment is illustrated by way of the indicator 2046, which illustrates that a behavior has been dropped on, e.g., associated with, the node 2038” Paragraph 0446. See Figure 20E, which shows the addition of two child nodes to the graph model and Figure 20F, which shows the addition of a behavior filter to the nodes in the graph model.)
employing the modified graph information to provide a modified graph model and execute another query that provides a modified data model based on one or more results of the other query, wherein the modified data model is automatically employed to provide a modified visualization model that automatically replaces the visualization model in the display panel (“Based on user input and/or additional data received from either the first data source and/or the second data source, the logic of the PMA system may automatically perform operations to cause the rendering of the first display panel and/or the second display panel in an altered or updated state, e.g., a second state” Paragraph 0459. Changes to the graph model would result in an automatic update to both the graph panel and the visualization panel. See transition from Figure 20D to Figure 20F, for example: a user adds a “visits” node and additionally adds a behavior of “Below Threshold” to the node (see Paragraphs 0447-448) and selects the “visits” node 
While Burnett teaches a menu panel (See Figure 20A menu 2006), Burnett does not explicitly teach generating a menu panel that is populated with one or more selected and eligible graph elements based on the graph model and the data source.
However, Shankar, which is directed to a user interface for generating graph models for querying of multiple data stores, teaches generating a menu panel that is populated with one or more selected and eligible graph elements based on the graph model and the data source (“The user interface 600 may also allow a user to add various tables as nodes by selecting them from a drop-down menu such the drop-down menu 620 and/or some other interface that shows tables available for selection, such as from the one or more selected data sources” Paragraphs 0094-0098. See Figure 6A: based on a selected data source, eligible nodes are populated in a menu 620. Also see Figure 6B, which shows another embodiment in which the eligible nodes are presented as icons that can be dragged and dropped into the graph panel. A user is also able to configure the edges 630 used in the graph model in the menu based on the data source and the connected nodes in the model, as discussed in Paragraphs 0095-96.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the menu for generating a graph model used for executing a query and providing a visualization taught by Burnett by populating the menu panel with graph elements based on the graph model and data source as taught by Shankar. Since both references teach user interfaces for generating graph models used for executing queries, the combination would yield predictable results. Such an Shankar (Paragraph 0008), use of these techniques “enable efficient and rapid access to multiple different data sources simultaneously, and by an unskilled user. For example, the unskilled user may provide simple and intuitive search terms to the system, and the system may thereby automatically query multiple related data sources of different types and present results to the user.”
While Burnett teaches a menu panel (See Figure 20A menu 2006), Burnett does not explicitly teach generating a menu panel that is populated with one or more selected and eligible graph elements based on the graph model and the data source.
However, Shankar, which is directed to a user interface for generating graph models for querying of multiple data stores, teaches generating a menu panel that is populated with one or more selected and eligible graph elements based on the graph model and the data source (“The user interface 600 may also allow a user to add various tables as nodes by selecting them from a drop-down menu such the drop-down menu 620 and/or some other interface that shows tables available for selection, such as from the one or more selected data sources” Paragraphs 0094-0098. See Figure 6A: based on a selected data source, eligible nodes are populated in a menu 620. Also see Figure 6B, which shows another embodiment in which the eligible nodes are presented as icons that can be dragged and dropped into the graph panel. A user is also able to configure the edges 630 used in the graph model in the menu based on the data source and the connected nodes in the model, as discussed in Paragraphs 0095-96.)
the menu for generating a graph model used for executing a query and providing a visualization taught by Burnett by populating the menu panel with graph elements based on the graph model and data source as taught by Shankar. Since both references teach user interfaces for generating graph models used for executing queries, the combination would yield predictable results. Such an implementation would improve the user interface for an unskilled user by populating the menu with nodes corresponding to a selected data source and providing interactive customization of the graph model. As taught by Shankar (Paragraph 0008), use of these techniques “enable efficient and rapid access to multiple different data sources simultaneously, and by an unskilled user. For example, the unskilled user may provide simple and intuitive search terms to the system, and the system may thereby automatically query multiple related data sources of different types and present results to the user.”
While Burnett teaches determining an executable query (Paragraph 0440) and previewing the query (Paragraph 0443), Burnett in view of Shankar does not teach determining whether the graph model and the graph information include information that is required and sufficient to generate an executable query.
However, Cohen, which teaches a data visualization system comprising a graph with nodes representing query objects (Paragraph 0024), teaches determining whether the graph model and the graph information include information that is required and sufficient to generate an executable query (“subroutine 1000 determines whether the obtained query specification is complete or partial. As discussed above, a complete 
wherein the determination is based on one or more of pattern matching, templates, grammar, or graph analysis; (“If in decision block 1110, subroutine 1100 determines that the subject query instance is a parametric query instance, then beginning in loop block 1115, subroutine 1100 processes each of the subject query instance's input parameters. In block 1120, subroutine 1100 determines whether the current input parameter is linked to a specification query instance, which will provide an input value according to one of its output fields. In some embodiments, this determination may involve prompting the user to provide a linkage or to provide a literal input value” Paragraphs 0070-71. See Figure 11: The nodes in the example graphs shown in Figures 4-8 are analyzed to determine if they have resulted in data or have complete query specifications. If not, the required information is obtained. Also see Paragraphs 0026-27, which describe use of query specifications, which either 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the menu for generating a graph model used for executing a query and providing a visualization taught by Burnett in view of Shankar by determining whether the model contains the information required to execute the database query as taught by Cohen. Since Burnett teaches using graph analysis to determine an executable query and teaches previewing the query, it would have been obvious to include a validation of the necessary information in order to generate the preview, similar to Cohen. Such an implementation would improve the user experience by preventing errors due to an incomplete graph model. Furthermore, as suggested by Cohen (Paragraphs 0094-96), a user would be able to quickly generate and navigate different visualizations using the reusable graph model depending on the application.
Burnett in view of Shankar and Cohen do not teach modifying the graph model based on a consistent state of the graph information representing a single node as the graph model for one or more terminated relationships, and wherein the graph model is non-modified based on a non- consistent state of the graph information representing one or more unterminated relationships.
However, Potter, which is directed to a search system using visual queries, teaches modifying the graph model based on a consistent state of the graph information representing a single node as the graph model for one or more terminated relationships, and wherein the graph model is non-modified based on a non- consistent state of the graph information representing one or more unterminated relationships (“transformation of a visual query into a query template may include one or more steps of validation to ensure that the graph represents a valid query. For example, during query transformation, data analysis system 100 may determine whether all graph nodes are connected to at least one other graph node by a graph edge and that each graph edge is connected to two graph nodes. The validity check may include any other determinations to ensure that the user constructed graph represents a valid query according to the rules of the data analysis system 100. In response to determining that one or more rules are not met by a user constructed visual query, one or more error message may be presented to the user.” Paragraph 0107. A query is built or modified if there is a valid connection between two nodes by an edge. If the graph is not valid because there is an unterminated edge, the visual query is not transformed into a query template. This reads on the description of this claim limitation in the specification (Page 38 Lines 14-21). Given the teachings of Burnett (Paragraph 459) of automatically updating the visualization if the user modifies the visual query, it would have been obvious for the validation step of Potter to be performed and for the visualization to not be updated if the visual query were determined to be invalid.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the rendering and updating of a visualization based on a graphical query generated by a user taught by Burnett in view of Shankar and Cohen by generating the visualization after the nodes and edges of the visual query are validated as taught by Potter. Since Potter is also directed to generating a query based on a directed graph generated by a user, the combination would yield predictable 

Regarding Claim 15, Burnett teaches a system for visualizing data: a network computer, comprising: a transceiver that communicates over the network; (“In some embodiments, one or more client devices 102 are coupled to one or more host devices 106 and a data intake and query system 108 via one or more networks 104. Networks 104 broadly represent one or more LANs, WANs, cellular networks (e.g., LTE, HSPA, 3G, and other cellular technologies), and/or networks using any of wired, wireless, terrestrial microwave, or satellite links, and may include the public Internet” Paragraph 0102. See Figure 1 network 104 and Figure 3 network 304.)
a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: (“the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories” Paragraph 0101. See Figure 1.)
generating a graphical user interface (GUI) that includes a graph panel and a display panel, (“FIG. 20D illustrates the node 2028 displayed in the design palette display 2004 and also illustrates the first user interface display screen 2002 includes a second user interface display screen 2030 that is rendered in a state so as to display 
wherein the graph panel is arranged to receive graph information that includes one or more graph related inputs or interactions; generating a graph model based on the graph information (“FIG. 20C illustrates a rendering of the first user interface display screen 2000 wherein the design palette display 2004 has been rendered in a state following receipt of user input that may include the "drag and drop" of a node and/or metric thereon. The node 2028 is illustrated on the design palette 2004 and associated with a metric, i.e., "Revenue by Hour."” Paragraph 0437. See Figure 20C: a node 2028 is displayed on the graph panel in response to a drag and drop user input. More complex graph models with multiple nodes and edges are generated in the examples shown in Figures 20E-H.)
and a data source, (“The input field 2020 corresponding to the Data Source of the metric represents the data source that the search query should be executed against” Paragraph 0434. See Figure 20B: the user can specify the data source represented by a node. Also see Paragraphs 0439-0440.)
wherein the graph model is comprised of nodes that represent objects (“As used herein, the term "node" refers to an observable or measurable value or item of interest. In some embodiments, the observable or measurable value or item of interest may be associated closely with some economic activity (e.g., revenue, dollars per visit, etc.). A node may be associated with a set of metrics including at least a nodal name, a data 
and edges that represent relationships between two or more objects; (“A node may be connected to one or more other nodes via "relationships," also referred to herein as edges. The term "relationship" represents a causal dependency of a first node on a second node.” Paragraph 0408. “Further, the logic of the PMA system 1802 detects edge input defining a first dependency relationship between the first node and the second node” Paragraph 0467. See Figures 20E-20H which show user-generated graph models containing nodes and edges.)
determining… an executable query, wherein the determination is based on one or more of pattern matching, templates, grammar, or graph analysis; (Paragraph 0406 and Figure 19A: modeling and analysis is performed on a graph model based on the data sources associated with each node of the graph model.  Also see Paragraph 0440, which describes the use of the dependency graph analyzer logic 1808 to execute a search query associated with the user-generated graphs shown in Figures 20E-20H. “the dependency graph analyzer logic 1808 performs operations that cause the search query of a selected node to be executed in accordance with the corresponding data source. The result of the execution of the search query are then provided to the GUI generation logic 1810” Paragraph 0440.)
executing the generated executable query to provide one or more results from the data source that are employed to provide a data model and a visualization model that are displayed in the display panel; (“When a dependency graph is generated that 
a data model… are displayed in the display panel (“FIG. 13 illustrates an example graphical user interface 1300 that displays a set of components and associated statistics 1301. The reporting application allows the user to select a visualization of the statistics in a graph” Paragraph 0310. The table is a display of a data model corresponding to a data source and parameters entered by the user. Also see Figure 17D, which shows tables that render a data model used for rendering a visualization model below. While these are different embodiments in Burnett, it would have been obvious for a person of ordinary skill in the art at the time of the applicant's invention to modify the display panels shown in Figures 20D-20G to include a rendering of a data model resulting from the executed query associated with the graph model, similar to the tables shown in Figures 13 and 17D.)
generating a menu panel… wherein each selection of each eligible graph element displayed in the menu panel is employed to modify the graph model; (“The design palette display 2004 may receive user input such as a metric, behavior, 
and in response to a modification to the graph model, (“For example, user input may be received corresponding to the "dragging-and-dropping" of a behavior to a specific node. Such an embodiment is illustrated by way of the indicator 2046, which illustrates that a behavior has been dropped on, e.g., associated with, the node 2038” Paragraph 0446. See Figure 20E, which shows the addition of two child nodes to the graph model and Figure 20F, which shows the addition of a behavior filter to the nodes in the graph model.)
employing the modified graph model to provide a modified data model and execute another query that provides one or more results of the other query that are automatically employed to provide a modified visualization model that automatically replaces the visualization model in the display panel; (“Based on user input and/or additional data received from either the first data source and/or the second data source, the logic of the PMA system may automatically perform operations to cause the rendering of the first display panel and/or the second display panel in an altered or 
and a client computer, comprising: a transceiver that communicates over the network; (“In general, client devices 102 communicate with one or more host applications 114 to exchange information. The communication between a client device 102 and a host application 114 may, for example, be based on the Hypertext Transfer Protocol (HTTP) or any other network protocol.” Paragraph 0105. See Figure 1 client device 102 in network communication with host device 106.)
a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: (“Client devices 102 of FIG. 1 represent any computing device capable of interacting with one or more host devices 106 via a network 104. Examples of client devices 102 may include, without limitation, smart phones, tablet computers, handheld computers, wearable devices, laptop computers, desktop computers, servers, portable media players, gaming devices, and so forth” Paragraph 0108: these devices are known to contain memory that store instructions executable by one or more processors.)
providing one or more portions of the graph related inputs or interactions to the graph panel (“FIG. 20A illustrates the first user interface display screen 2002 displayed via a display application 2000, which, in this embodiment, represents a network 
While Burnett teaches a menu panel (See Figure 20A menu 2006), Burnett does not explicitly teach generating a menu panel that is populated with one or more selected and eligible graph elements based on the graph model and the data source.
However, Shankar, which is directed to a user interface for generating graph models for querying of multiple data stores, teaches generating a menu panel that is populated with one or more selected and eligible graph elements based on the graph model and the data source (“The user interface 600 may also allow a user to add various tables as nodes by selecting them from a drop-down menu such the drop-down menu 620 and/or some other interface that shows tables available for selection, such as from the one or more selected data sources” Paragraphs 0094-0098. See Figure 6A: based on a selected data source, eligible nodes are populated in a menu 620. Also see Figure 6B, which shows another embodiment in which the eligible nodes are presented as icons that can be dragged and dropped into the graph panel. A user is also able to configure the edges 630 used in the graph model in the menu based on the data source and the connected nodes in the model, as discussed in Paragraphs 0095-96.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the menu for generating a graph model used for executing a query and providing a visualization taught by Burnett by populating the menu panel with graph elements based on the graph model and data source as taught by Shankar. Since both references teach user interfaces for generating graph models used for executing queries, the combination would yield predictable results. Such an implementation would improve the user interface for an unskilled user by populating the menu with nodes corresponding to a selected data source and providing interactive customization of the graph model. As taught by Shankar (Paragraph 0008), use of these techniques “enable efficient and rapid access to multiple different data sources simultaneously, and by an unskilled user. For example, the unskilled user may provide simple and intuitive search terms to the system, and the system may thereby automatically query multiple related data sources of different types and present results to the user.”
While Burnett teaches a menu panel (See Figure 20A menu 2006), Burnett does not explicitly teach generating a menu panel that is populated with one or more eligible graph elements based on the graph model and the data source.
However, Shankar, which is directed to a user interface for generating graph models for querying of multiple data stores, teaches generating a menu panel that is populated with one or more eligible graph elements based on the graph model and the data source (“The user interface 600 may also allow a user to add various tables as nodes by selecting them from a drop-down menu such the drop-down menu 620 and/or some other interface that shows tables available for selection, such as from the one or more selected data sources” Paragraphs 0094-0098. See Figure 6A: based on a selected data source, eligible nodes are populated in a menu 620. Also see Figure 6B, 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the menu for generating a graph model used for executing a query and providing a visualization taught by Burnett by populating the menu panel with graph elements based on the graph model and data source as taught by Shankar. Since both references teach user interfaces for generating graph models used for executing queries, the combination would yield predictable results. Such an implementation would improve the user interface for an unskilled user by populating the menu with nodes corresponding to a selected data source and providing interactive customization of the graph model. As taught by Shankar (Paragraph 0008), use of these techniques “enable efficient and rapid access to multiple different data sources simultaneously, and by an unskilled user. For example, the unskilled user may provide simple and intuitive search terms to the system, and the system may thereby automatically query multiple related data sources of different types and present results to the user.”
While Burnett teaches determining an executable query (Paragraph 0440) and previewing the query (Paragraph 0443), Burnett in view of Shankar does not teach determining whether the graph model and the graph information include information that is required and sufficient to generate an executable query.
Cohen, which teaches a data visualization system comprising a graph with nodes representing query objects (Paragraph 0024), teaches determining whether the graph model and the graph information include information that is required and sufficient to generate an executable query (“subroutine 1000 determines whether the obtained query specification is complete or partial. As discussed above, a complete query specification represents a database query that is fully defined and may be executed without additional data… By contrast, a partial query specification requires one or more additional values before the query can be executed. If the obtained query specification is partial, then the query object being defined is a parametric query specification, and routine 900 proceeds to block 1015, in which one or more input parameters required to complete the partial query specification are defined.” Paragraphs 0066-67. See Figure 4, which shows a graph with node 435 and edge 445. See Figure 9 step 1000A and Figure 10 step 1010: a determination is made as to whether a visual query builder (e.g. Figs. 4-8 and 13) contains all the necessary information to execute a database query. If not, a user is directed to input the additional required parameters.)
wherein the determination is based on one or more of pattern matching, templates, grammar, or graph analysis; (“If in decision block 1110, subroutine 1100 determines that the subject query instance is a parametric query instance, then beginning in loop block 1115, subroutine 1100 processes each of the subject query instance's input parameters. In block 1120, subroutine 1100 determines whether the current input parameter is linked to a specification query instance, which will provide an input value according to one of its output fields. In some embodiments, this 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the menu for generating a graph model used for executing a query and providing a visualization taught by Burnett in view of Shankar by determining whether the model contains the information required to execute the database query as taught by Cohen. Since Burnett teaches using graph analysis to determine an executable query and teaches previewing the query, it would have been obvious to include a validation of the necessary information in order to generate the preview, similar to Cohen. Such an implementation would improve the user experience by preventing errors due to an incomplete graph model. Furthermore, as suggested by Cohen (Paragraphs 0094-96), a user would be able to quickly generate and navigate different visualizations using the reusable graph model depending on the application.
Burnett in view of Shankar and Cohen do not teach modifying the graph model based on a consistent state of the graph information representing a single node as the graph model for one or more terminated relationships, and wherein the graph model is non-modified based on a non- consistent state of the graph information representing one or more unterminated relationships.
However, Potter, which is directed to a search system using visual queries, teaches modifying the graph model based on a consistent state of the graph information representing a single node as the graph model for one or more terminated relationships, and wherein the graph model is non-modified based on a non- consistent state of the graph information representing one or more unterminated relationships (“transformation of a visual query into a query template may include one or more steps of validation to ensure that the graph represents a valid query. For example, during query transformation, data analysis system 100 may determine whether all graph nodes are connected to at least one other graph node by a graph edge and that each graph edge is connected to two graph nodes. The validity check may include any other determinations to ensure that the user constructed graph represents a valid query according to the rules of the data analysis system 100. In response to determining that one or more rules are not met by a user constructed visual query, one or more error message may be presented to the user.” Paragraph 0107. A query is built or modified if there is a valid connection between two nodes by an edge. If the graph is not valid because there is an unterminated edge, the visual query is not transformed into a query template. This reads on the description of this claim limitation in the specification (Page 38 Lines 14-21). Given the teachings of Burnett (Paragraph 459) of automatically updating the visualization if the user modifies the visual query, it would have been obvious for the validation step of Potter to be performed and for the visualization to not be updated if the visual query were determined to be invalid.)
the rendering and updating of a visualization based on a graphical query generated by a user taught by Burnett in view of Shankar and Cohen by generating the visualization after the nodes and edges of the visual query are validated as taught by Potter. Since Potter is also directed to generating a query based on a directed graph generated by a user, the combination would yield predictable results. Such an implementation would improve the user experience by aiding the user in constructing the visual query and ensuring there are no errors. This would have been useful for a data analyst not fluent in a query language, as suggested by Potter (Paragraph 0004).

Regarding Claim 2, Burnett in view of Shankar, Cohen, and Potter further teaches wherein generating the GUI, further includes, providing a model feature panel that displays a list of object identifiers and relationship identifiers that correspond to one or more objects and one or more relationships included in one or more of the graph model or the data model (Burnett, “FIG. 20B includes an illustration of the second user interface display screen 2014, which illustrates a plurality of metric fields. In one embodiment, a metric, e.g., from the feature selection panel 2004, may be selected and dropped onto the design palette 2002 as seen in FIG. 20C.” Paragraph 0432. A metric selection panel includes a list of available nodes or the option to create a new node for inclusion in the graph model. See Figure 2C: a node object 2028 was dragged by a user from the metric selection panel 2008. “Relationships have a singular direction representing a dependency where one node is triggering, impacting or enabling another 
Claim 9, claim 16, and claim 23 recite substantially the same limitations as claim 2 and are therefore rejected using the same reasoning described above.

Regarding Claim 3, Burnett in view of Shankar, Cohen, and Potter further teaches wherein generating the GUI, further, includes: providing a result inspection panel that displays a list of object instances based on the one or more results of the query and the graph model; (Burnett, “The advisor panel 2606 provides a listing of behaviors applied to metrics for which possible root causes may be determined or calculated. Upon receiving user input that selects a behavior applied to a metric listed in the advisor panel 2606, a display screen (e.g., the display screen 2608) is generated that displays a graph or chart corresponding to the result of the behavior applied to the metric” Paragraph 0479. See Figure 26: a listing 2606 is displayed corresponding to the behaviors applied by the user to the nodes of a graph model (see Paragraph 0447 and Figure 20F). A graph or chart is displayed in response to selection of an object from the list. Also see Paragraph 0480 which describes another listing of objects for the analysis of the data by a user.)
and automatically updating the list of object instances based on the execution of the other query and the one or more results of the other query (Burnett, “Based on user automatically perform operations to cause the rendering of the first display panel and/or the second display panel in an altered or updated state, e.g., a second state” Paragraph 0459. It would be obvious that any updates to the query or model used to generate the results would result in an update of the displayed results. Furthermore, with reference to Paragraphs 0446-0447 and Figure 20F, if a user drags any additional nodes or behaviors onto the graph model, it would be obvious for the listing 2606 of Figure 26 to be updated with the updated behaviors applied to the updated metrics.)
Claim 10, claim 17, and claim 24 recite substantially the same limitations as claim 3 and are therefore rejected using the same reasoning described above.

Regarding Claim 4, Burnett in view of Shankar, Cohen, and Potter further teaches wherein generating the GUI, further, includes: generating an object detail panel that displays one or more attributes associated with the one or more objects; (Burnett, “as is seen in the second user interface display screen 2030, a configuration tab 2034 of the second user interface display screen 2030 is selected in FIG. 20G. As a result, the second user interface display screen 2030 is rendered to display the configuration settings of the node 2028 (a nodal name, an option to delete the metric, an option to train a machine learning model corresponding to the aggregation associated with the node 2028 (e.g., training button 2054)).” Paragraph 0453. See Figure 20G: attributes related to a selected node (object) 2028 are shown in a detail panel 2034 in the display 
and automatically updating the attributes displayed in the object detail panel based on an object that is selected in the GUI (Burnett, “As should be apparent while viewing FIGS. 20A-20F, the information illustrated in the second user interface display screen 2030 corresponds to a selected node (e.g., the node on which the selected node indicator 2029 is located).” Paragraph 0448. See Figure 20G: the information in the configuration panel 2034 corresponds to the currently selected node. In this example, the node 2028 corresponding to “Revenue by Hour” is selected as indicated by the icon 2029. The corresponding information in panel 2034 is attributes related to the “Revenue by Hour” node.)
Claim 11, claim 18, and claim 25 recite substantially the same limitations as claim 4 and are therefore rejected using the same reasoning described above.

Regarding Claim 5, Burnett in view of Shankar, Cohen, and Potter further teaches further comprising: displaying, in the graph panel, one or more elements that correspond to one or more objects in the graph model or one or more relationships in the graph model; (Burnett, “The node 2028 is illustrated on the design palette 2004 and associated with a metric, i.e., "Revenue by Hour." As is seen in FIG. 20C, user input may be received corresponding to a filter or search of the metrics selectable in the metric selection panel 2008” Paragraph 0437. See Figure 2C: one or more elements are displayed in the menu 2008 of the graph panel. These elements correspond to the Shankar Figures 6A and 6B, which shows nodes and their relationships in a graph model.)
displaying an interactive marker in the graph panel; and in response to a selection of the interactive marker, automatically displaying the menu panel that lists each object or each relationship based on the graph model, wherein each object or each relationship is eligible to include in a graph path that is displayed in the graph panel (Burnett, “Furthermore, the feature selection panel 2006 illustrates a graphical icon, e.g., a plus sign (+), that receives user input representing a selection of the icon and provides the functionality of extending the range of metrics, behaviors, transformations and aggregations by adding (e.g., generating) a new metric by way of a second user interface display screen 2002 as illustrated in FIG. 20B” Paragraph 0432. See Figure 20B: after selection of a “plus” sign shown in Figure 20A, a menu is displayed that allows a user to define a new metric, including the data source and associated query, which can be selected for display in the graph panel 2004 as part of the path. Also see Shankar, Paragraphs 0094-96, which describes that the nodes and edges are configurable in the menu based on the selected data source and the selected elements in the graph model. For example in Figure 6A, nodes 650 and 655 are selected and are configurable using menu elements 640 and 645.)
Claim 12, claim 19, and claim 26 recite substantially the same limitations as claim 5 and are therefore rejected using the same reasoning described above.

Regarding Claim 6, Burnett in view of Shankar, Cohen, and Potter further teaches further comprising: determining one or more filters based on one or more of the graph model, data model, or the data source; modifying the query based on one or more filters (Burnett, “upon association of a behavior with a node, the node is then associated with: (1) metrics, and (2) a behavior. The metrics include at least a data source and a search query on which the search query operates. Furthermore, the behavior also includes a search query that is directed to monitoring a specific action ("behavior"), i.e., the "behavior search query."” Paragraphs 0446-0447. The “behaviors”, such as the options shown in panel 2006 of Figure 20F, act as filters which further specify a desired search query. The executed query is modified based on a behavior selected by a user after dragging the behavior to an appropriate node.)
wherein the one or more filters are displayed in a filter panel on the GUI; (Burnett, “The embodiment illustrated in FIG. 20F demonstrates that the feature selection panel 2006 may include a behavior selection panel 2009” Paragraph 0446. See Figure 20F: a behavior panel is displayed. These behaviors, such as “below threshold” and “trending up”, act as filters.)
and executing the modified query to provide the one or more results (Burnett, “In response to receipt of user input indicating the selection of a behavior tab 2050, the second user interface display screen 2030 may be rendered in a different state so as to display a graphical representation of the execution of an additional behavior search query according to the behavior associated with the node 2038” Paragraph 0449. See Figure 20F display panel 2030, which shows the results of an execution of a modified query that corresponds to the selected filter, which in this example is “below threshold”.)
Claim 13, claim 20, and claim 27 recite substantially the same limitations as claim 6 and are therefore rejected using the same reasoning described above.

Regarding Claim 7, Burnett in view of Shankar, Cohen, and Potter further teaches wherein generating the GUI that includes the graph panel further comprises: displaying one or more row elements in a row field in the graph panel that correspond to one or more of the one or more objects, one or more other objects in the graph model, or one or more functions that are employed to provide row information for the visualization; (Burnett, “Each row is displayed by product name and price 1202. This results in each product displayed in a column labeled "product name" along with an associated price in a column labeled "price" 1206” Paragraph 0309. See Figure 12: a user can indicate a value for a rows field in a menu panel. See Figure 14 which shows the rows field being applied to the x-axis of a data visualization.)
and displaying one or more column elements in a column field in the graph panel that correspond to one or more of the one or more objects, one or more other designated objects, or the one or more functions that are employed to provide column information for the visualization (Burnett, “Statistical analysis of other fields in the events associated with the ten most popular products have been specified as column values 1203. A count of the number of successful purchases for each product is displayed in column 1204.” Paragraph 0309. See Figure 12: a user can indicate a value for a column field in a menu panel. See Figure 14 which shows the columns field being applied to the y-axis of a data visualization.)
Claim 14, claim 21, and claim 28 recite substantially the same limitations as claim 7 and are therefore rejected using the same reasoning described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dodgen (US 2014/0267287 A1) teaches producing visualizations from directed graphs, including nodes representing data sources. (¶ 19, Figs. 1, 5, 7)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173